Notice of Allowance
Reasons for Allowance
Claims 1, 4, 6, 16, and 24-43 are allowed; the following is an examiner’s statement of reasons for allowance: 
Claims 1, 16, 26, and 29 are independent claims and all are allowable over the prior art of record in that the prior art does not disclose that a first message is transmitted to a terminal that comprises first information on a second downlink component carrier and transmitting data through the second downlink component carrier at least based on the first information.  
The amended and new independent claims recites “transmitting, by a base station, a first message through a first downlink component carrier, to a terminal, wherein the first message comprises first information on a second downlink component carrier.” Support for this claim limitation may found at least at col. 3, lines 45-56 (“the base station including... a broadcast information transmitting unit to transmit the shared broadcast information for the type 1 terminal and the type 2 terminal and the dedicated broadcast information [first information in a fist message] for the type 2 terminal [terminal]”), and col. 3, lines 4-9 (“the dedicated broadcast information [a fist message] includes information related to ... the at least one downlink dedicated component carrier [a second downlink component carrier], and the at least one uplink dedicated component carrier”) of the issued patent.
The amended and new claims further recites “transmitting, by the base station, data to the terminal through the second downlink component carrier at least based on the first information.” Support for this claim limitation may found at least at col. 2, lines 
The amended and new claims further recites “wherein a first type terminals are not capable of receiving data both through the first downlink component carrier and the second downlink component carrier and a second type terminals are capable of receiving data both through the first downlink component carrier and the second downlink component carrier, and the terminal belongs to the second type terminals.” Support for this claim limitation may found at least at Abstract (“A shared component carrier [the first downlink component carrier] is used for both a type 1 terminal [first type terminals] and a type 2 terminal [second type terminals], whereas a dedicated component carrier [second downlink component carrier] is used only for the type 2 terminal [second type terminals]”) of the issued patent.
Additionally, the first type terminals are not capable of receiving data both through the first downlink component carrier and the second downlink component carrier and a second type terminals are capable of receiving data both through the first downlink component carrier and the second downlink component carrier, and the terminal belongs to the second type terminals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOTALING II whose telephone number is (571)272-4437.  The examiner can normally be reached on 730-4 monday -friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fuelling, Michael can be reached on 571 270 1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JOHN M HOTALING/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



Conferees:
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                             /MF/Supervisory Patent Examiner, Art Unit 3992